PER CURIAM.
It appears that the appellant, the plaintiff below, is manufacturing and selling a certain kind of type of alleged new and original faces which it calls “Caslon Bold” ; that the appellee, the defendant below, is manufacturing a machine with which to cast and make type, which it calls the “Automatic Type Caster,” which it designs to sell to the printers of the country for the purpose of casting their own type. It is apparent that the elements of fraud and deception to be practiced upon the purchaser or consumer, essential to the maintenance of a bill like this for unfair competition, as set forth in Reynolds Tobacco Company v. Allen Bros. Tobacco Company C. C.), 151 Fed. 819, and other like cases, do not exist in this case. Therefore the decree of the court below, dismissing the bill, must be affirmed. Affirmed.